Title: To James Madison from John Gavino, 9 September 1803
From: Gavino, John
To: Madison, James


					
						No. 131
						Sir
						Gibraltar 9th: September 1803
					
					With mine No. 130 I had the honour of enclosing you Copy of one from Captain Baimbridge of the U.S. Ship Philadelphia to Consul Simpson of Tanger on the Subject of Capturing the Empr: of Morroccos Ship Marboha of 22 Guns, and retaking the Brig Celia Cap. Bowen.
					I sent Mr: Simpson Capn: Baimbridges Letter by an Express Boat who reached him 18 hours before any other Account got there.  Accounts from thence are that he was one Night Confind by the Govenour Hashash in the Castle, and released next day, under Bail of all the Consuls.  For what further may have happened I beg leave to referr you to his Dispatches herewith.  He tells me that Alcaid Hashash denies having given any orders to Capture American Vessels but Capn: Baimbridge told me he had Possession of them; He anchord in this Bay with the two other Vessels on the 1st. Inst. at 3 oClock in the afternoon remaind about 3 hours and went to Explore the Western Coast, and be on the look out after the 32 Gunn Ship.  On his arrival here was put in Quarantine, when I went a long side to Speak him.  On my return on shore the Second in Command calld on me with a Message from Sir Thomas Trigge the Commander, expressing his wish that the Prize &ca: might be removed from this Port, being apprehensive  the Emperour of Morrocco might Suspend the Supplys of Provisions coming to this Fortress.  However after several Conferences and my producing the 23d: & 25: Articles of the Treaty it was settled that Evening that the Philadelphia & Celia should be admitted next Morning by day light to Prattick, and the Merboha to remain 3 or 4 days in Quarantine (but Cap. Baimbridge had gone to Sea).  The time being Elapsed for the Marbohas admittance, I again applied, and then received a Letter from Genl. Sir Thomas Trigge on the Subject ⅌ Coppy herewith, and my answer thereto, when she was admitted and remains for the present in the Bay with Lieut: Cox and Eight men on board, Captain Baimbridge having taken all the Moors with him.  The Celia is released and ready to proceed on her Voyage.
					It was hinted to me that if Warr took place between the U.S. & the Empr: of Morrocco, the admitting this Port to be a Randervuse for the Ships of Warr to Cruise against Morrocco was a matter of Consideration in the present Critical Times as the Garrison is Supplied from thence, and the Emperour might Stop same; I still Expect matters may be Settled as Alcaid Hashash denies having given the order, yet if otherwise, I think some application should be made to the Court of Great Britain for the necessary orders being sent the Commander of this Garrison on the Subject.
					I have received no late Accounts of our Ships of Warr to the East, and have the honor to be with respect, Sir Your most obedt. & most hl. Servt.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
